OPINION OF THE COURT
MORROW, Chief Justice.
Tauala Maui filed his application to have certain land named Papatea in the Village of Luma on the Island of Ta’u registered as the communal family land of the Maui Family of the Island of Ta’u. Tauala Maui is a member of the Maui Family and a former holder of the matai title Maui. A survey of the land accompanied the application. Tauese S. of Nu’uuli filed an objection to the proposed registration claiming that Papatea was the communal property of the Tauese Family. Tuuaimau Alapati filed a similar objection claiming that the land was “a communal land of Tauala Sailiata and his heirs.”
Prior to the hearing, Tuuaimau Alapati withdrew his objection and was dismissed as a party in the case.
There was testimony that coconut plantations were put in on the land Papatea by Tauala’s ancestors and that when he was a boy he and the Maui planted coconuts on it. Tauala is 74 years old now. There was also testimony that the Maui people have had undisturbed possession of the property al*607most from the time the Government was established in Manua and that they had given permission to a faifeau to put up a school building on the land at least as early as the establishment of the Government there. Also there was testimony that about 1925 the Maui people gave permission to the Government to erect Papatea School on the property, the land to revert to the Maui Family if the land used for the school building should cease to be so used.
There was evidence also to the effect that only Maui people put in coconut and breadfruit plantations on the disputed land. Mailo testified that he got copra from the land, having been sent by the Maui for that purpose, and that he and Maui went to the land together and got copra from it. He also testified that he did not see any Tauese people on the land in dispute nor did he see them planting on it. Mailo attended the faifeau’s school on the land. Tauala testified that he himself planted coconut and breadfruit on the land and that the Maui people got the copra from trees planted by him. He, as above stated, is 74 years old. He testified that the Maui people got coconuts from the land prior to the establishment of the Government.
Tauala testified that only Maui people had had continuous possession of the land in dispute ever since he got old enough to know things and that no one objected when the Maui people gave permission to the Government to put up Papatea School on the property. He also testified that the Tauese people had never disturbed the possession of the Maui people and that the first objection to the ownership of the Maui people was made when Tauese filed his objection in this case (that was on February 24, 1964, according to the record).
Tauese who is 54 years old was born in Utulei on the Island of Tutuila. He got the Tauese title, attached to the Village of Ta’u, in 1938. The first time he was in Ta’u was in 1936. He is living at Tafuna now. He has lived *608on and off in Manua since he got the title Tauese. He testified that the Tauese people had coconut plantations on the land in dispute before the school buildings were erected; that he never saw anyone putting in plantations on the land or getting any copra from it. He also testified that if the Maui people planted coconuts and got the copra it was through force. Much of Tauese’s testimony was based on hearsay as he did not go to Manua until 1936.
District Governor Lefiti of Manua testified that Maui gave land to the Government for the Papatea School and that he, when County Chief, had ordered the Maui, So,toa and Tauala people to clear Papatea. He also testified that the Maui people had possession of the land in dispute when he was County Chief in 1935 and gave the order; and that the Maui people got copra from Papatea. He also testified that the Maui people had had possession of the disputed land ever since he was County Chief in 1935.
The weight of evidence is clearly to the effect that the land Papatea, as shown on the survey accompanying Tauala’s application to have it registered as the communal family land of the Maui Family, is the communal family land of the Maui Family. We find that the land offered for registration in this case is the communal family land of the Maui Family.
DECREE
Accordingly, it is ORDERED, ADJUDGED AND DECREED that the land Papatea, as shown on the survey accompanying the application to register it as the communal family land of the Maui Family, shall be registered as the communal family land of the Maui Family.
The Registrar of Titles will be advised of this decree.
Costs in the sum of $14.00 are hereby assessed against Tauese, the same to be paid within 20 days.